DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Al-banna et al. (2017/0019347) [Al-banna] in view of Li (6,954,457).
Regarding claim 10, Al-banna discloses a Data Over Cable Interface Specification (DOCSIS) node comprising a plurality of input and output ports (fig. 1 node 130, paragraph 0023).
Al-banna fails to disclose the node specifically comprises a first and second port coupled to a plurality of radio frequency (RF) ports via an RF switching network coupled between the first and second DOCSIS ports and the plurality of RF ports.

It would have been obvious at the time to a person of ordinary skill in the art to modify the node of Al-banna to include a first and second port coupled to a plurality of radio frequency (RF) ports via an RF switching network coupled between the first and second DOCSIS ports and the plurality of RF ports, as suggested by Li, for the benefit of enabling the node to handle network connections much larger and complex than previously envisioned.

Regarding claim 11, Al-banna and Li disclose the DOCSIS node of claim 10, further comprising one or more control circuits configured to switch the RF switching network between at least a first state coupling a first RF port of the plurality of RF ports to the first DOCSIS port and a second RF port of the plurality of RF ports to the second DOCSIS port, and a second state coupling the first RF port of the plurality of RF ports to the second DOCSIS port and the second RF port of the plurality of RF ports to the first DOCSIS port (Li col. 10 lines 21-46).

Regarding claim 12, Al-banna and Li disclose the DOCSIS node of claim 11, the one or more control circuits further configured to switch the RF switching network to a third state coupling a third RF port of the plurality of RF ports to the first DOCSIS port and the first RF port of the plurality of RF ports and the second RF port of the plurality of RF ports to the second DOCSIS port (Li col. 10 lines 21-46).

Regarding claim 13, Al-banna and Li disclose the DOCSIS node of claim 12, the one or more control circuits further configured to switch the RF switching network to a fourth state coupling a fourth RF port of the plurality of RF ports to the first DOCSIS port and the first RF port of the plurality of RF ports, the second RF port of the plurality of RF ports, and the third RF port of the plurality of RF ports to the second DOCSIS port (Li col. 10 lines 21-46).

Regarding claim 14, Al-banna and Li disclose the DOCSIS node of claim 13, wherein each of the first DOCSIS port and the second DOCSIS port comprise upstream DOCSIS ports (Li col 10 lines 28-32).

Regarding claim 15, Al-banna and Li disclose the DOCSIS node of claim 13, further comprising a plurality of client devices coupled to the plurality of RF ports, the one or more control circuits delivering idle grants to some client devices of the plurality of client devices and instructions to transmit data to other client devices of the plurality of client devices (Al-banna paragraph 0097).

Regarding claim 16, Al-banna and Li disclose the DOCSIS node of claim 15, further comprising a head-end comprising a burst receiver coupled to the first DOCSIS port, the burst receiver determining which client devices of the plurality of client devices are delivering the data to the first DOCSIS port when the RF switching network is in each of the first state, the second state, the third state, and the second state (Al-banna paragraph 0097).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421